Back to Form 8-K [form_8-k.htm]

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


PROVIDER AGREEMENT
BETWEEN
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
AND
WELLCARE OF OHIO, INC.
 
Amendment No. 1
 
Pursuant to Article IX.A. the Provider Agreement between the State of Ohio,
Department of Job and Family Services, (hereinafter referred to as "ODJFS") and
WELLCARE OF OHIO, INC. (hereinafter referred to as "MCP") for the Aged, Blind or
Disabled (hereinafter referred to as "ABD") population dated December 1, 2006,
is hereby amended as follows:
 
1. Appendix J is modified as attached.
 
2. All other terms of the provider agreement are hereby affirmed.
 
The amendment contained herein shall be effective February 15, 2007.
 


WELLCARE OF OHIO, INC.
     
BY:
/s/ Todd Farha
 
DATE:
2/12/2007
 
TODD S. FARHA, PRESIDENT & CEO
   
 
 
 
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES
     
BY:
/s/ Helen E. Jones-Kelly, Director
 
DATE:
2/15/2007
 
HELEN E. JONES-KELLEY, DIRECTOR
     

 







APPENDIX J


FINANCIAL PERFORMANCE
ABD ELIGIBLE POPULATION


MCP : WellCare of Ohio, Inc.


 1. SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS


MCPs must submit the following financial reports to ODJFS:
 
a. The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the "Financial Statements"),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections: Assets,
Liabilities, Capital and Surplus Account, Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS;
 
b. Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;
 
c. Annual audited Financial Statements prepared by a licensed independent
external auditor as submitted to the ODI, as outlined in OAC rule
5101:3-26-09(B);
 
d. Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor's certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);
 
e. Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP's physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);
 
f. Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);
 
g. Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy
and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;
 
 
Appendix J
Page 2
 
h. Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;
 
i. Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP's quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);
 
j. In accordance with ORC Section 5111.76 and Appendix C, MCP Responsibilities,
MCPs must submit ODJFS-specified franchise fee reports in hard copy and
electronic formats pursuant to ODJFS specifications.
 
2. FINANCIAL PERFORMANCE MEASURES AND STANDARDS
 
This Appendix establishes specific expectations concerning the financial
performance of MCPs. In the interest of administrative simplicity and
nonduplication of areas of the ODI authority, ODJFS' emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance. The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies. The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.
 
Report Period: Compliance will be determined based on the annual Financial
Statement.
 
a. Indicator: Net Worth as measured by Net Worth Per Member
 
Definition: Net Worth = Total Admitted Assets minus Total Liabilities divided by
Total Members across all lines of business
 
Standard: For the financial report that covers calendar year 2006, a minimum net
worth per member of $156.00, as determined from the annual Financial Statement
submitted to ODI and the ODJFS.
 
The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, excluding the at-risk
amount, expressed as a per-member per-month figure, multiplied by the applicable
proportion below:
 
0.75 if the MCP had a total membership of 100,000 or more during that calendar
year
 
0.90 if the MCP had a total membership of less than 100,000 for that calendar
year

 
Appendix J
Page 3


If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, excluding the at-risk amount, multiplied by the
applicable proportion above.
 
b.  Indicator: Administrative Expense Ratio
 
Definition: Administrative Expense Ratio = Administrative Expenses minus
Franchise Fees divided by Total Revenue minus Franchise Fees
 
Standard: Administrative Expense Ratio not to exceed 15%, as determined from the
annual Financial Statement submitted to ODI and ODJFS.
 
c. Indicator: Overall Expense Ratio
 
Definition: Overall Expense Ratio = The sum of the Administrative Expense Ratio
and the Medical Expense Ratio
 
Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees
 
Medical Expense Ratio = Medical Expenses divided by Total Revenue minus
Franchise Fees
 
Standard: Overall Expense Ratio not to exceed 100% as determined from the annual
Financial Statement submitted to ODI and ODJFS.
 
Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or I.e.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP's ability to meet administrative requirements (e.g., prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g., MCP investment in information system products).
 
If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI's originally
specified due date unless the MCP requests and is granted an extension by ODJFS.


Appendix J
Page 4


Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and I.e., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.
 
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e, reflect ODJFS' expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards;
however, ODJFS will consider the MCP's performance regarding the liquidity
measures, in addition to indicators 2.a., 2.b., and 2.e., in determining whether
to impose a new membership freeze, as outlined above, or to not issue or renew a
contract with an MCP. The source for each indicator will be the NAIC Quarterly
and annual Financial Statements.
 
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
"significant penalty" for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.
 
d. Indicator: Days Cash on Hand
 
Definition: Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.
 
Standard: Greater than 25 days as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
e. Indicator: Ratio of Cash to Claims Payable
 
Definition: Ratio of Cash to Claims Payable = Cash and Short-Term Investments
divided by claims Payable (reported and unreported).
 
Standard: Greater than 0.83 as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
3. REINSURANCE REQUIREMENTS
 
Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members.
 
Appendix J
Page 5
 
The annual deductible or retention amount for such insurance must be specified
in the reinsurance agreement and must not exceed $75,000.00, except as provided
below. Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.
 
For transplant services, the reinsurance must cover, at a minimum, 50% of
transplant related costs incurred by one member in one year, in excess of
$75,000.00.
 
An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount. If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements. However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:
 
a. whether the MCP has sufficient reserves available to pay unexpected claims;
 
b. the MCP's history in complying with financial indicators 2.a., 2.b., and
I.e., as specified in this Appendix;
 
c. the number of members covered by the MCP;
 
d. how long the MCP has been covering Medicaid or other members on a full risk
basis;
 
e. risk based capital ratio of 2.5 or higher calculated from the last annual ODI
financial statement;
 
f. graph/chart showing the claims history for reinsurance above the previously
approved deductible from the last calendar year.
 
The MCP has been approved to have a reinsurance policy with a deductible amount
of $75,000 that covers 80% of inpatient costs in excess of the deductible amount
for non-transplant services.
 
Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP's deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP's reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference between the estimated amount,
 
Appendix J
Page 6
 
as determined by ODJFS, of what the MCP would have paid in premiums for the
reinsurance policy if it had been in compliance and what the MCP did actually
pay while it was out of compliance plus 5%. For example, if the MCP paid
$3,000,000.00 in premiums during the period of non-compliance and would have
paid $5,000,000.00 if the requirements had been met, then the penalty would be
$2,100,000.00.
 
If it is determined that an MCP's reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).
 
4. PROMPT PAY REQUIREMENTS
 
In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claims within 30 days of the date of receipt and 99% of such claims within 90
days of the date of receipt, unless the MCP and its contracted provider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract. The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.
 
The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim. The date of payment is the date of the check or date of
electronic payment transmission. A claim means a bill from a provider for health
care services that is assigned a unique identifier. A claim does not include an
encounter form.
 
A "claim" can include any of the following: (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill. A "clean
claim" is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.
 
Clean claims do not include payments made to a provider of service or a third
party where the timing of payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation). A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim under review for medical necessity.
 
Penalty for noncompliance; Noncompliance with prompt pay requirements will
result in progressive penalties to be assessed on a quarterly basis, as outlined
in Appendix N of the Provider Agreement.
 
5. PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS
 
MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h). If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual.
 
Appendix J
Page 7
 
If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-patient stop-loss protection in
accordance with paragraph (f) of 42 CFR 422.208, and conduct periodic surveys in
accordance with paragraph (h) of 42 CFR 422.208.
 
In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and submit to ODJFS annually, no later
than 30 days after the close of the state fiscal year and upon any modification
of the MCP's physician incentive plan:
 
a. A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement. If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.
 
b. A description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and 2) positive and/or negative
care variances from standard clinical pathways that may impact outcomes or
costs. The feedback information may be used by the MCP for activities such as
physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.
 
c. A description of the panel size for each physician incentive plan. If
patients are pooled, then the pooling method used to determine if substantial
financial risk exists must also be specified.
 
d. If more than 25% of the total potential payment of a physician/group is at
risk for referral services, the MCP must maintain a copy of the results of the
required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.
 
Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member: (1) whether the MCP uses a physician incentive plan that affects the use
of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and
 


Appendix J
Page 8
 
(4) a summary of the survey results if the MCP was required to conduct a survey.
The information provided by the MCP must adequately address the member's
request.
 
6. NOTIFICATION OF REGULATORY ACTION
 
Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
working day after receipt from ODI. The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements. MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures. Failure to comply with this provision will result in an immediate
membership freeze.
 
 